DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: claim 3 is amended to overcome the antecedent basis problem.
Claim 3, line 3, change the phrase “the number” to --- a number ---.
Claim 3, line 3, before the phrase “position” insert --- the ---.
Claim 3, line 3, before the phrase “altitude” insert --- the ---.

Allowable Subject Matter
Claims 1-3 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a work safety management system using a safety belt unit for nigh-place work, comprising:
a fastening detector provided in the safety hook and detecting whether the seat belt is fastened to the safety structure;
a mounting detection part provided in the attaching and detaching part to detect whether the safety hook of the seat belt is mounted on the safety hook holder:


a holder communication module for transmitting, to the external device, data which is on whether the safety hook of the seat belt is mounted on the safety hook holder and which is detected by the mounting detection part,
an altitude measurement module for measuring the altitude of the safety nook holder;
a position measurement module for measuring the position and altitude of the safety hook holder, and a control unit for displaying, through a display unit of the external device, data which is on whether the seat belt is fastened to the safety structure and which is received through the seat belt communication module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Shall et al discloses the foothold system for attachment to a fall protection device includes at least one foot upon which a user can rest a foot and an attachment member in operative connection with the foot seating. The attachment member is adapted to 
Morgan et al disclose the safety harness and lift sling system for a human body, wherein the safety harness creates a swing seat for securing and supporting the human body.  The lift sling having two or more support lines, the first ends of each of the support lines closest to the body connected to the safety harness at an attachment point, and the second ends of each of the support lines terminating in close proximity to each other to assist in lifting the human body.  The attachment points being secure attachment mechanisms to securely close and attach the safety harness to the lift sling support lines selected from the group consisting of quick connecting hooks, hooks with latches, D-shaped rings, and buckles; and e. wherein the lift sling assists in lifting the human body when it is attached to the safety harness and the orientation of the lift sling in connection with the safety harness provides a stable, supported structure to lift the human body.		[US 2012/0012421]
Wood discloses the lightweight safety harness comprises adjustable belt sections for the upper chest, waist and upper thighs. In one of two shoulder straps, there is stored a primary release pin and secondary brake strap. The shoulder straps criss-cross to form a soft, triangular shaped panel on the harness wearer's back.  Near the top of that spine brace is a rack having at least one aperture wrapped with Kevlar.RTM. webbing.  A long, thin composite rope serpentines back-and-forth, between sets of elastic loops running down opposed legs to the triangular panel before being threaded through the rack in a preferred pattern. At the base of that triangular panel, there is attached one end to a reserve suspension relief strap.		[US 2012/0222912]
Hung discloses the fall protection device includes a frame, a rotation unit, a safety belt, and a braking unit. The rotation unit is rotatably disposed in the frame; the safety belt is wound up on the rotation unit, and adapted to be pulled to drive a rotation of the rotation unit. The braking unit includes a braking plate, a braking block, and a stopper. The braking plate is connected to the rotation unit, rotates with the rotation unit coaxially. The braking block is pivotally connected to the braking plate, and includes a stopping part. The stopping part of the braking block can be spun out by a centrifugal force produced by a rotation of the braking plate, and abuts against the stopper to limit the rotation of the rotation unit. The braking block includes an abutted part. The stopper is disposed in a movement path of the abutted part.	[US 2018,0289987]
Lin et al discloses the apparatus and associated methods relate to a smart hook, a safety harness module (125), and associated electronic components that detect a safety state of a user by monitoring various parameters at the smart hook and safety harness module (125) and determining whether the user is using proper safety protocol at extreme heights and/or whether the user has experienced a height-related accident. In an illustrative example, the user may don a safety harness (115) that may include a module (125) that contains sensors that monitor an acceleration/velocity/position of the user and/or ambient air pressure around the user. The module (125) may receive wireless signals from at least one rebar hook (120a, 120b) having sensors that monitor the acceleration/velocity/position and gate position of the rebar hooks (120a, 120b). A controller included with the safety harness module (125) may use these sensors to advantageously determine the safety state of the user and generate alert/warning signals.	[US 2021/0358282]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
02/19/2022